Name: Commission Regulation (EEC) No 604/86 of 28 February 1986 adopting a transitional amendment to Regulation (EEC) No 3540/85 laying down detailed rules for special measures for peas, field beans and sweet lupins as a result of Spanish and Portuguese accession
 Type: Regulation
 Subject Matter: Europe;  European construction;  plant product
 Date Published: nan

 No L 58/26 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 604/86 of 28 February 1986 adopting a transitional amendment to Regulation (EEC) No 3540/85 laying down detailed rules for special measures for peas, field beans and sweet lupins as a result of Spanish and Portuguese accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 In Article 28(1 ) of Regulation (EEC) No 3540/85 the following subparagraph shall be inserted after the first subparagraph : ' During the period running from 1 March 1986 to 30 June 1986 , aid for peas , field beans and sweet lupins :  used in the Community as constituted on 31 December 1985 , shall only be paid for prod ­ ucts harvested in the territory of those Member States ,  used in Spain and Portugal , shall only be paid for products harvested in the territory of the country where they are used . Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 90 and 257 thereof, Whereas Article 121 (2 ) and (3 ) and Article 307 (2 ) and (3 ) of the Act provided for an adjustment of the aid for peas , field beans and sweet lupins harvested in Spain and Portugal ; whereas it is necessary, in the absence of a system for determining the origins of products , to sti ­ pulate that for a period starting on 1 March 1986 and finishing at the end of the present marketing year that aid should only be paid in Spain and Portugal for products used in the country where they were harvested and that it should be paid in the Community as it was constituted at 31 December 1985 only for products har ­ vested in the territory of those Member States ; whereas it is therefore necessary to amend Commission Regula ­ tion (EEC) No 3540/85 ('), as amended by Regulation ( EEC) No 3814/85 (2); Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Dried Fodder ; A rticle 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 342 , 19 . 12 . 1985 , p . 1 . O OJ No L 368 , 31 . 12 . 1985 , p . 9 .